14-3430-cv
Sobhani v. Reliance Standard Life Ins. Co.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 18th day of December, two thousand fifteen.

PRESENT:            JOSÉ A. CABRANES,
                    BARRINGTON D. PARKER,
                    RAYMOND J. LOHIER, JR.,
                                 Circuit Judges.


JEFFREY SOBHANI,

                               Plaintiff-Appellant,                      14-3430-cv

                               v.

RELIANCE STANDARD LIFE INSURANCE CO.,

                               Defendant-Appellee.*



FOR PLAINTIFF-APPELLANT:                                     Phillip G. Steck, Cooper Erving & Savage
                                                             LLP, Albany, NY.

FOR DEFENDANT-APPELLEE:                                      Joshua Bachrach, Wilson Elser Moskowitz
                                                             Edelman & Dicker LLP, Philadelphia, PA.



     *
         The Clerk of Court is directed to amend the caption as set forth above.

                                                      1
       Appeal from a judgment of the United States District Court for the District of Connecticut
(Michael P. Shea, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Plaintiff-appellant Jeffrey Sobhani appeals the District Court’s August 15, 2014 order
entering summary judgment in favor of defendant-appellee Reliance Standard Life Insurance Co.
(“Reliance”) in his action for benefits under the Employee Retirement Income Security Act of 1974
(“ERISA”). We assume the parties’ familiarity with the underlying facts, procedural history, and
specification of issues for review.

          “According to principles of trust law, a benefit determination is a fiduciary act, and courts
must review de novo a denial of plan benefits unless the plan provides to the contrary.” McCauley v.
First Unum Life Ins. Co., 551 F.3d 126, 132 (2d Cir. 2008). When, as in this case, “written plan
documents confer upon a plan administrator the discretionary authority to determine eligibility,” de
novo review does not apply; rather, “we will not disturb the administrator’s ultimate conclusion unless
it is arbitrary and capricious.” Hobson v. Metro. Life Ins. Co., 574 F.3d 75, 82 (2d Cir. 2009) (internal
quotation marks omitted). “[A] plan under which an administrator both evaluates and pays benefits
claims creates . . . [a] conflict of interest that courts must take into account and weigh as a factor in
determining whether there was an abuse of discretion, but does not make de novo review
appropriate.” McCauley, 551 F.3d at 133. Applying these principles to Sobhani’s claims of error, we
affirm.

         Sobhani’s first argument focuses not on the administrative denial of his claim for disability
benefits but on the record that was before the District Court. Sobhani concedes that, in rendering
its decision, the District Court drew from and relied on a 508-page file containing documents
pertaining to Sobhani’s claim. Sobhani Rep. Br. 1-2; App. 20. The Court described this file as “[t]he
Administrative Record,” and by all appearances that is what it is. Id. But according to Sobhani,
“there is no evidence that this is the official and complete administrative record of this case”; the
record does not establish when the file was submitted to the District Court, or by whom, and it
might be incomplete or inaccurate. Sobhani Rep. Br. 1-2.

         We decline to address this argument because Sobhani failed to raise it before the District
Court. Millea v. Metro-North R.R. Co., 658 F.3d 154, 163 (2d Cir. 2011) (“Arguments raised for the
first time on appeal are deemed waived.”). In the proceeding below, the District Court (as well as
both parties) treated this file as if it were the bona fide administrative record. Any concern that it is
not the genuine article should have been raised then, not for the first time on appeal.

        Sobhani’s chief contention is that Reliance’s denial of his claim for disability benefits was
arbitrary and capricious. We disagree. The operative employee benefit plan (“the Plan”) promises
                                                    2
to “pay a Monthly Benefit if an Insured: (1) is Totally Disabled as the result of a Sickness or Injury
covered by this Policy; (2) is under the regular care of a Physician; (3) has completed the Elimination
Period; and (4) submits satisfactory proof of Total Disability to us.” Supp. App. 30. As relevant
here, an insured is “Totally Disabled” if, as a result of injury or sickness, he cannot perform the
material duties of his “Regular Occupation” during the so-called elimination period “and for the first
24 months for which a Monthly Benefit is payable.” Id. at 20. An insured who is “Partially
Disabled” — meaning that, as a result of injury or sickness, he can perform the material duties of his
regular occupation on a part-time basis or some of those material duties on a full-time basis — is
considered “Totally Disabled,” except during the elimination period. Id. But an insured has a
“Residual Disability” if he is “Partially Disabled” during the elimination period, and “Residual
Disability will be considered Total Disability.” Id.

        The “Elimination Period” begins on the first day of “Total Disability” and runs for 180 days;
with one exception not at issue here, no benefit is payable if the insured does not remain “Totally
Disabled” throughout that time. Id. at 17, 19. For purposes of determining whether an insured can
work “full-time” in his “Regular Occupation,” the Plan defines “full-time” as a thirty-hour
workweek and looks to the insured’s “Regular Occupation” as it is “normally performed in the
national economy,” not as it is performed for a particular employer. Id. at 19, 20.

        Reliance did not act arbitrarily and capriciously when it determined that Sobhani was not
entitled to disability benefits under these provisions. It concluded that Sobhani’s claim failed on two
independent grounds: first, that his “medical records [did] not support a Total or Partial Disability”;
and second, that he did not meet “the Total or Partial Disability requirements throughout the entire
180-day Elimination Period.” Id. at 60. Reliance’s determination that Sobhani failed to satisfy the
requirements of the elimination period, a condition of obtaining benefits, was plainly reasonable.

         To secure a favorable benefits determination, Sobhani was required to show that he
“completed the Elimination Period,” i.e., that as a result of injury or sickness, he was unable to
perform the material duties of his regular occupation on a full-time basis for a continuous period of
180 days running from the first day of “total disability.” In his administrative proceeding, Sobhani
argued that he became “totally disabled” on July 2, 2010. Id. at 62. Accordingly, Sobhani could have
been eligible for benefits only if at that time and for the next 180 days, he was unable to perform the
material duties of his regular occupation on a full-time basis. But Sobhani continued to work full-
time — that is, to work thirty-hour weeks — through August 20, 2010. Indeed, in the eight weeks
following the asserted onset of disability, he worked for 32, 23, 34, 33, 37, 34.5, 39.5, and 35 hours,
id. at 255-262, and on July 2, 2010, he told his primary-care physician that he was capable of working
between 30 and 32 hours weekly, id. at 209. Because Sobhani was able to (and did) work full-time
during this period, he could have qualified as “totally disabled” only if, during this time, he was
incapable of performing at least some of his material duties as an aircraft engineer. See id. at 20 (an
insured qualifies as “Partially Disabled” (and thus “Totally Disabled” within the meaning of the
Plan) if “an Insured is capable of performing the material duties of his/her Regular Occupation on a
                                                  3
part-time basis or some of the material duties on a full-time basis” (emphasis added)). But nothing
in the record suggests that was the case.1

        That Reliance was operating under a conflict of interest because it both evaluates and pays
claims does nothing to unsettle this conclusion. Such a conflict is to be “weighed as a factor in
determining whether there is an abuse of discretion,” Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 115
(2008) (internal quotation marks omitted), but we have “declined to assign any weight to a conflict
of interest in the absence of any evidence that the conflict actually affected the administrator’s
decision,” Roganti v. Metro. Life Ins. Co., 786 F.3d 201, 218 (2d Cir. 2015) (internal quotation marks
omitted). Sobhani points out that an “irrational decision or a one-sided decisionmaking process”
can indicate that a conflict in fact influenced the administrator. Id.; see Sobhani Br. 21. As explained
above, however, Reliance’s determination that Sobhani did not satisfy the elimination period was
reasonable; and as the District Court observed, Reliance explained its determination in “Appeal
Letters [that] reflect a thorough review of the evidence in the Administrative Record.” App. 27.
Accordingly, we have no reason to suppose that Reliance’s conflict of interest infected its decision,
and no basis on which to disturb its conclusion that Sobhani is not entitled to disability benefits.

                                           CONCLUSION

      We have reviewed all of Sobhani’s arguments on appeal and find them to be without merit.
We thus AFFIRM the August 15, 2014 judgment of the District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




    1
      Sobhani also argues that, before concluding that his “medical records [did] not support a Total
or Partial Disability,” Supp. App. 60, Reliance was obliged to determine whether any American
employer “would hire an engineer who [cannot work] 40 hours per week,” Sobhani Br. 17. We
understand Sobhani to argue that the ability to work forty hours a week is a material duty of an
aircraft engineer, and therefore — notwithstanding the Plan’s explicit language stating that an
insured is not “disabled” if he can perform all the material duties of his occupation and work thirty
hours a week — he qualifies as “disabled” if he cannot work forty hours a week, even if he can
perform all of his (other) material duties. Having reviewed the record and Reliance’s sensible
interpretation of the Plan as applied to Sobhani’s circumstances, we disagree. See McCauley, 551 F.3d
at 132-33 (“Where both the plan administrator and a spurned claimant offer rational, though
conflicting, interpretations of plan provisions, the administrator’s interpretation must be allowed to
control.” (internal quotation marks omitted)).

                                                   4